Citation Nr: 1213087	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  04-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with diminished range of motion.

2.  Entitlement to an evaluation in excess of 20 percent for anterior cruciate ligament and medial collateral ligament insufficiency, left knee, status post reconstruction surgery.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, with herniated nucleus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002 and December 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

In April 2004, and again in September 2006, the Veteran filed statements withdrawing prior requests for hearings made by him in January 2004 and March 2006, respectively.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease, left knee, with diminished range of motion, has been manifested by flexion to no less than 90 degrees and extension limited to no more than 5 degrees; 5/5 strength in the left lower extremity; tenderness to palpation; some crepitus; and complaints of pain, stiffness, instability and swelling.  X-ray examination of the left knee revealed degenerative changes.

2.  The Veteran's anterior cruciate ligament (ACL) and medial collateral ligament (MCL) insufficiency, left knee, status post reconstruction surgery, has been manifested by no more than moderate instability and lateral subluxation.

3.  The Veteran's degenerative joint disease, lumbar spine, with herniated nucleus has been manifested by flexion to no less than 70 degrees, extension to no less than 25 degrees, bilateral lateral bending to 30 degrees, right rotation to no less than 25 degrees, and left rotation to 30 degrees; tenderness in the lumbosacral area; 5/5 muscle strength and no atrophy in the lower extremities; and no evidence of associated neurological abnormalities or documented incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease, left knee, with diminished range of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2011).

2.  The criteria for an evaluation in excess of 20 percent for ACL and MCL insufficiency, left knee, status post reconstruction surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for an initial evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, with herniated nucleus, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 and 2003) & Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim seeking an increased evaluation for degenerative joint disease, lumbar spine, with herniated nucleus, arises from his disagreement with the initial evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the remaining issues on appeal, the RO's March 2006 and June 2008 letters advised the Veteran of the foregoing elements of the notice requirements as they apply to his left knee disability.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO provided the Veteran with VA joints and spine examinations in April 2011.  These examinations were performed by VA physicians who had reviewed the Veteran's claims file, reviewed the history of the conditions on appeal with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either of these examinations was inadequate.  Id.  Earlier VA examinations concerning the issues on appeal were conducted in October 2002, February 2004, March 2005, September 2006, and December 2007.  

There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A.  Left Knee Disability

In May 1998, the RO issued a rating decision granting service connection at a 10 percent evaluation for residuals of left knee injury, status post ACL and MCL reconstruction with medial meniscus repair and with degenerative changes, effective June 1, 1998.  In March 1999, the Veteran filed a notice of disagreement contesting the initial evaluation assigned to this condition.  

In April 1999, the RO issued a rating decision granting a separate 10 percent disability evaluation for posttraumatic changes of the left knee, postoperative, effective from June 1, 1998.  The decision also continued the 10 percent initial evaluation assigned to the Veteran's residuals of left knee injury, status post ACL and MCL reconstruction with medial meniscus repair and with degenerative changes.  

In May 1999, the Veteran submitted a statement indicating that he was satisfied with the evaluations assigned to his left knee disability.

In February 2002, the Veteran filed his present claim seeking an increased evaluation for his service-connected left knee disability.  In a February 2002 statement, he reported that this condition severely affects his daily activities and living.

In October 2002, a VA orthopedic examination was conducted.  The examination report noted the Veteran's history of having injured his left knee during an inservice parachute jump in March 1997.  The report noted that he was subsequently diagnosed with ACL, MCL and medial meniscus injuries, and underwent surgical reconstruction of the left knee in April 1997, followed by postoperative rehabilitation.  The Veteran reported current complaints of reduced range of motion and tenderness around the anterior aspect of the left knee.  Physical examination revealed that the Veteran walked with a non-antalgic gait.  Range of motion testing of the left knee revealed extension to 5 degrees and flexion to 115 degrees, without pain.  The report noted tenderness to palpation along the medial joint line, medial femoral condyle, and along the anterior aspect of the tibia.  The report noted that there was no instability on anterior drawer, posterior drawer, or anterior Lachman's testing, and that there was mild subluxation with varus stress.  It also noted that there was moderate crepitation at the patellofemoral level, with no effusion, and that the Veteran was unable to tolerate McMurray's testing.  X-ray examination revealed hardware in place and surgical sequelae consistent with ACL reconstruction and MCL avulsion reconstruction.  It also revealed bone spurs along the articular portion of the inferior most aspect of the patella and marginal osteophytes of the medial plateau and peaking of the tibial spines.  The report concluded with an impression of ACL insufficiency, left knee, status post reconstruction; degenerative joint disease, left knee, moderate with diminished range of motion, and history of meniscal tear status post surgery.  

In December 2003, the RO issued a rating decision granting an increased evaluation of 20 percent for the Veteran's service-connected ACL and MCL insufficiency, left knee, status post reconstructive surgery, effective from February 7, 2002; and denied an increased evaluation in excess of 10 percent for degenerative joint disease, left knee, with diminished range of motion.

In February 2004, a VA neurological examination was conducted.  Physical examination revealed the Veteran's strength to be 5/5 in the lower extremities, with normal muscle tone and bulk.  The report also noted that the Veteran was employed full time as a laboratory technician.

In March 2005, a VA examination for joints was conducted.  The examination report noted the Veteran's complaints of decreased range of motion, occasional swelling, and persistent pain along the anterior, more than medial, aspect of the left knee.  The Veteran indicated that his symptoms are worse with prolonged standing or walking, that he occasionally wears a sports brace, that he has difficulty when pivoting, and that he has only minimal sensations of instability.  Physical examination revealed an anterior incision scar and a medical incision scar, both of which were 10 centimeters (cm.) long, nontender, and well healed.  Range of motion testing of the left knee revealed extension to 5 degrees and flexion to 105 degrees, passively.  The report noted increased laxity on anterior drawer and anterior Lachman's testing, mild lateral subluxation with varus stress, mild joint effusion, and negative posterior drawer testing.  It also noted severe tenderness to palpation along the medial joint line and moderate crepitation at the patellofemoral level.  X-ray examination of the left knee revealed increased degenerative changes at the patellofemoral articulation, marginal osteophytic formations at the tibiofemoral articulation, and hardware unchanged from prior evaluations.  The examination report concluded with an impression of ACL insufficiency, left knee, status post reconstruction with mild residual instability; degenerative joint disease, left knee, moderately symptomatic with diminished range of motion; and medial meniscal tear with persistent symptoms.  The VA examiner noted that active range of motion testing was equal to passive range of motion, that the Veteran described no additional effects of these conditions on his usual occupation or daily activities, and that the Veteran described no incapacitating episodes during the past 12 months.

In September 2006, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file was available for review, and the examination report included a historical summary of the Veteran's left knee disability.  The Veteran reported having left knee pain, stiffness, swelling with walking, some limitation of motion, and flare ups with prolonged walking.  The Veteran indicated that he uses a knee brace, which helps some, and that he can not stand for long periods of time or climb stairs.  Physical examination of the left knee revealed an 11 cm. medial scar, which was nonadherent, nonraised and nontender.  Range of motion testing of the left knee revealed full extension and flexion to 100 degrees, with no indication of increased pain, weakness or fatigue on repeated testing.  The report noted that lateral and medial stress produced no indication of laxity of the lateral or medial collateral ligaments, and McMurray's testing was negative.  The report noted that his left knee exhibited negative anterior and posterior signs, and no tenderness or swelling around the patella, medial or lateral joint lines.  It also noted that there was no indication of muscle atrophy of the hamstring or quadriceps muscles on the left or right, and that he had normal strength in the quadriceps and hamstring muscles, bilaterally.  X-ray examination of the left knee revealed an impression of status post ACL repair; no evidence of suprapatellar effusion, mild joint space narrowing in the medial compartment, and mild spurring paterallofemoral joint.  The examination report concluded with a diagnosis of posttraumatic and postoperative degenerative joint disease of the left knee. 

A January 2007 private treatment report noted the Veteran's complaints of left knee discomfort with activity.  Physical examination revealed that he ambulated with a slight limp on the left side.  Range of motion testing of the left knee revealed extension to 0 degrees and flexion to 100 degrees.  The report noted that the left knee had 2+ posterior drawer sign, trace valgus laxity, and no other abnormal ligamentous laxity.  The report also noted medial tenderness over palpable sutures along the medial joint line region, and a 3 centimeter decrease in the left thigh circumference as compared to the right thigh circumference.  The report concluded with an impression of mild loss of hyperextension, significant loss of flexion, some instability from chronic PCL deficiency, and some medial discomfort from some symptomatic sutures used in the MCL repair.  The private physician noted that while the Veteran's left knee was limiting to him, he may not respond well to further surgical intervention and such was not recommended.  

A July 2007 private treatment report noted that the Veteran was able to heel-toe walk without difficulty and demonstrated normal 5/5 muscle strength, bilaterally, in the lower extremities.

In December 2007, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a historical summary of the Veteran's left knee disability.  The examination report noted the Veteran's complaints of pain and stiffness in the left knee, primarily along the medial joint line and medial femoral condyle.  The Veteran reported that his symptoms increase with changes in the weather, that his left knee swells with walking, and that he sometimes wears a knee brace which helps some.  The Veteran indicated that he was able to stand for 15 to 30 minutes and could walk more than 1/4 mile, but less than 1 mile.  Physical examination revealed the Veteran to have a normal gait, and range of motion testing of the left knee revealed extension to 0 degrees and flexion to 100 degrees, with pain beginning at 90 degrees.  There was no additional loss of motion shown on repetitive testing.  The report noted that there was crepitus and tenderness in the left knee, and no clicks, snaps or grinding.  It also noted that there was no instability.  X-ray examination revealed an impression of status post ACL repair; screws and anchor sutures; intact articular margins and joint spaces; normal soft tissues; and small spur posterior margin patella.  The report concluded with diagnoses of ACL and MCL insufficiency status post reconstruction with degenerative joint disease of the left knee.  The report noted that this condition affects the Veteran's occupational activities, and that he must be assigned different duties as a result.  It also noted that this condition has a mild effect on his ability to perform chores, shopping, recreation, bathing, dressing, and toileting; a moderate effect on his ability to exercise; and prevents him from playing sports.  

In April 2011, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported complaints of pain, tenderness, and stiffness in his left knee.  He denied any episodes of dislocation, subluxation or locking, and reported that he was able to stand from 15 to 30 minutes and able to walk 1/4 to 1 mile.  The report noted that the Veteran had a normal gait.  Physical examination of the left knee revealed crepitus, tenderness, pain at rest, guarding of movement, and no grinding or instability.  The report noted a linear scar on the medial aspect of the left knee which was reddish, nonadherent, without keloid or restriction of movement, and was 9.5 centimeters in length by .75 cm. in width.  Range of motion testing of the left knee revealed extension to 0 degrees and flexion to 110 degree, with pain on active motion.  The report noted that repetitive range of motion testing revealed objective signs of pain, without further limitation of motion.  The report noted that the Veteran had been employed as a police officer for the past one to two years.  It concluded with a diagnosis of ACL and MCL insufficiency, degenerative joint disease of the left knee, status post reconstruction.  The report noted that this condition results in decreased mobility and problems lifting and carrying.  The report also noted that this condition has a moderate effect on his ability to do chores, shopping, and travelling, and severe effect on his recreation and exercise, and his ability to do sports.  

I.  Degenerative Joint Disease, Left Knee, with Diminished Range of Motion

The Veteran is currently rated at 10 percent for degenerative joint disease.  Since he filed his claim seeking an increased evaluation, range of motion testing of the left knee has shown extension ranging from 0 degrees to 5 degrees; and flexion from 90 degrees to 110 degrees.  Objectively, the Veteran's left knee exhibited pain on motion, crepitus, joint line tenderness, and no more than mild instability and subluxation.  The Veteran has reported complaints of pain, stiffness, instability, and swelling of the left knee.  

The October 2002 VA orthopedic examination noted the exhibited range of motion of the left knee, from a 5 degree limitation of extension to 115 degree of flexion, was without pain.  A February 2004 VA neurological examination noted that the Veteran's bilateral lower extremities revealed 5/5 motor strength and normal muscle tone and bulk.  The September 2006 VA examination for joint found no indication of increased pain, weakness or fatigue on repetition of range of motion testing.  A July 2007 private treatment report noted that he could heel-toe walk without difficulty, and that he exhibited muscle strength of 5/5 in the bilateral lower extremities.  The Veteran's April 2011 VA examination for joints noted that his gait was normal.  The examination report also noted a range of motion in the left knee ranging from extension to 0 degrees and flexion to 110 degrees, and that pain, but not further limitation of motion, was shown on repetitive range of motion testing.  Thus, even with full consideration of pain and functional loss, an evaluation in excess of the currently assigned 10 percent rating is not warranted under either Diagnostic Code 5261 or 5262.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5261, 5262 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board has considered whether an increased evaluation or separate evaluations would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, and impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, 5262 (2011).  The medical evidence of record does not, however, show the Veteran to have ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or the removal of semilunar cartilage.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  

Recently, the RO issued a September 2011 rating decision granting service connection at a 10 percent evaluation for left knee surgical scars, effective from April 25, 2011.  There is no evidence of record indicating that the Veteran contests the initial evaluation assigned to this condition.   


II.  Anterior Cruciate Ligament and Medial Collateral Ligament Instability, Left Knee, Status Post Reconstruction Surgery

The Veteran is also seeking an evaluation in excess of 20 percent for ACL and MCL insufficiency, left knee, status post reconstruction surgery.  This evaluation was assigned under Diagnostic Code 5257, which is used in rating other impairments of the knee.  It provides for a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

While the Veteran has reported complaints of instability, physical findings do not support an increased evaluation.  An April 2011 VA examination for joints noted that he denied having any episodes of dislocation, subluxation or locking.  April 2001 and December 2007 VA examinations for joints both found no instability in the left knee on physical examination.  A private January 2007 treatment report noted that the left knee exhibited 2+ posterior drawer sign, trace valgus laxity, and no other abnormal ligamentous laxity.  The September 2006 VA examination for joint noted that lateral and medial stress produced no indication of laxity of the lateral or medial collateral ligaments, and McMurray's testing was negative.  The report also noted that his left knee exhibited negative anterior and posterior signs.  The March 2005 VA examination for joints noted that the Veteran has only minimal sensations of instability.  Physical examination revealed increased laxity on anterior drawer and anterior Lachman's testing, mild lateral subluxation with varus stress, and negative posterior drawer testing.  Accordingly, the Veteran's left knee is not manifested by anything more than moderate recurrent subluxation or lateral instability.

Consideration of entitlement to an extraschedular evaluation has also been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria do reasonably describe the Veteran's level of disability and symptoms.  Multiple Diagnostic Codes consider functional impairments in motion and stability, encompassing the Veteran's complaints, and provide for evaluations in excess of that currently assigned for such.  As the rating schedule is adequate, extraschedular evaluation is not appropriate.  The first step of the Thun test is not met, and no further discussion is warranted.

The preponderance of the evidence is against a finding of entitlement to a higher rating, and an evaluation higher than the currently assigned 10 percent based on loss of motion and 20 percent for instability for the Veteran's left knee disability is not warranted.

B.  Low Back Disability

The Veteran is seeking an initial evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, with herniated nucleus.

A February 2001 private treatment report noted the Veteran's complaints of low back pain for the past three days.  The report noted that he had back pain in the past, but never this bad. The report concluded with an assessment of lower back pain.  A February 2001 x-ray examination of the lumbar spine revealed an impression of mild old wedge deformities involving the T12 and L1 vertebral bodies.  

A February 2001 private MRI examination of the lumbar spine revealed an impression of evidence of disc desiccation and degeneration with subligamentous nuclear protrusion of nuclear material with loss of signal in the nucleus pulposus and loss of height of the nucleus pulposus at L4-L5 and L5-S1.  

A March 2001 private treatment report noted that the Veteran was having no more back pain at that time.  

A May 2001 private treatment report noted the Veteran's complaints of back pain and numbness in the left leg.  The report concluded with an assessment of lumbar back pain, muscle spasm, and lumbar radiculitis.  

A May 2001 EMG/Nerve Conduction Study (NVC) revealed an impression of mild lumbar nerve root irritation, with no specific radicular level identified.  The report also noted that clinical correlation was suggested.

A June 2001 private treatment report noted that the Veteran had started receiving physical therapy for his low back pain.  

An August 2001 private treatment report noted the Veteran's complaints of back pain aggravated by standing.  Motor and sensory examination revealed no abnormalities.  The report concluded with an impression of fatigue and low back pain.

An August 2001 EMG/NVC of the lower extremities study revealed findings consistent with an impression of mild lumbar nerve root irritation, with no specific radicular level identified.

In February 2002, the Veteran filed a claim seeking service connection for a low back disability.  

A February 2002 private MRI of the lumbar spine revealed an impression of sacralization of the fifth lumbar vertebrae with four true non-rib bearing lumbar vertebrae; left paracentral disc protusion with indentation of the thecal sac and existing nerve root at T10-T11; broad based posterocentral disc bulge at L3-L4 with degeneration and desiccation of the disc and encroachment of bilateral exiting neuroforamina; and right paracentral broad based disc bulge of approximately 5 millimeters (mm.) with indentation of thecal sac and encroachment of bilateral exiting neuroforamina, right more than left, at L5-S1.  

An October 2003 treatment summary letter was received from S.A., M.D.  In the letter, Dr. A. noted that an MRI examination of the Veteran's spine revealed three herniated discs.  Dr. A. also noted that the Veteran had been treated conservatively with medications for this condition.

In December 2003, the RO issued a rating decision which, in pertinent part, granted service connection at a 20 percent evaluation for degenerative disc disease, lumbar spine, with herniated nucleus pulposus, effective February 7, 2002.  

In February 2004, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims file was not available for review.  The examination report noted that the Veteran was gainfully employed full-time as a laboratory technician, and that he reported not having taken any time off from work in the past six months secondary to his low back pain.  Neurological examination of the Veteran revealed 5/5 strength in the bilateral upper and lower extremities in both the distal and proximal muscle groups.  The examination report described the Veteran's muscle tone and bulk as normal, and his deep tendon reflexes were +2 and symmetrical throughout, including the ankle reflexes.  Sensory examination was intact to all modalities, Romberg sign was absent, and straight leg raising tests were negative.  Examination of the spine revealed no significant paravertebral spasm and mild tenderness in the mid to lower lumbar spine.  Range of motion testing of the lumbar spine revealed flexion to approximately 90 degrees, extension to 20 degrees, lateral bending to 30 degrees, and rotational movements that were slightly restricted about 5 degrees, bilaterally.  The Veteran reported complaints of pain in all motion.  The report concluded with an impression of chronic mechanical low back pain, most likely secondary to underlying degenerative disc disease involving the lumbosacral spine.  The VA examiner further noted the Veteran's low back pain was mechanical in character with no evidence of associated radiculopathy or myelopathy.
  
In September 2006, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file was available for review, and the report included a historical summary of the Veteran's lumbar spine disability.  The report noted the Veteran's complaints of pain in the lower lumbar spine with prolonged sitting or walking and occasional numbness in the lateral aspect of his right thigh depending on his activities.  He denied having any bowel, bladder or sexual dysfunction, and also indicated that he can not do any sports and exercises very little.  The report noted that he was employed as a lab technician, and that his employer works with him as far as his limitations are concerned.  Physical examination of the lumbar spine revealed that the Veteran walked normally and could rise out of a chair without indication of help from his arms or hands.  Range of motion testing of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  The report noted that there was no indication of pain, weakness or fatigue on repeated testing of flexion and extension, and that there was no indication of muscle atrophy of the hamstring or quadriceps muscles on the left or right, and that he had normal strength in the quadriceps and hamstring muscles, bilaterally.  The report also noted that there was no spinous tenderness or paraspinous tenderness, no indication of lower extremity radiculopathy on the left or the right, and no sensory deprivation on the left or right.  Deep tendon reflexes of the patella were normal, bilaterally, and he exhibited normal Achilles tendon reflexes, bilaterally.  X-ray examination of the lumbar spine revealed an impression of minimal to mild degenerative changes of the lower lumbar spine.  An MRI examination of the lumbar spine revealed an impression of mild lumbar disc and facet disease, without significant spinal canal or neural formaminal stenosis.  The examination report concluded with a diagnosis of mild disk and facet degenerative disease of the lumbar spine without herniated nucleous pulposus, nerve compromise or spinal stenosis.

A July 2007 private treatment report noted the Veteran's complaints of back pain, which sometimes goes down into his left leg.  Physical examination revealed tenderness in the lower lumbar spine, fair mobility in the back, and negative straight leg raising tests.  

A July 2007 private MRI examination of the thoracic spine revealed an impression of mildly exaggerate thoracic kyphosis; mild chronic anterior wedge compression of T7; nuclear dehydration, loss of disc height and anterior spondylosis throughout the midthoracic spine from T3-T4 through T10-T11; multiple posterior disc protrusions without the thoracic region, with the largest at T7-T8 lateralizing right and T10-T11 lateralizing left.  

A July 2007 private physical therapy evaluation report noted the Veteran's complaints of low back pain, worse on the right, and with some intermittent occasional numbness in the legs that is sporadic.  The Veteran described his pain level as 5/10, and indicated that increases to 8/10 when at its worse.  Range of motion testing revealed some restriction of the right sacrum and right L4 to S1 in flexion.  Strength testing revealed the Veteran was able to heel and toe walk without difficulty and had normal 5/5 muscle strength in the right and left lower extremities.  Neurological evaluation revealed negative straight leg raising tests to 90 degrees in a sitting position, and his deep tendon reflexes were +1 and equal bilaterally at the knee and ankle.  The report noted that there was point tenderness over the sacroiliac joint.  The report concluded with an assessment of lumbar spondylosis and some elements of right sacroiliac and lumbar dysfunction in flexion.  The physician also noted that the Veteran would benefit from physical therapy and that his prognosis was considered good.  

An August 2007 private treatment report noted that the Veteran had completed physical therapy and was feeling much better.  The report noted that he reported occasional discomfort.  Physical examination revealed fair mobility, negative straight leg raising tests, and okay reflexes.

In December 2007, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed and the examination report included a historical summary of the Veteran's lumbar spine disability.  The report noted the Veteran's complaints of stiffness, spasms, and pain in the lumbar spine.  The report noted that the severity of the pain was described as mild dull and aching pain.  The report noted that this condition flares up with lifting and overuse resulting in mild functional loss.  Physical examination of the cervical sacrospinalis and thoracic sacrospinalis revealed no guarding, spasm, atrophy, pain with motion, tenderness or weakness.  The report noted that the Veteran's gait was normal, and testing of the lower extremities revealed normal vibration, pinprick and light touch testing, as well as no abnormal sensations.  Range of motion testing of the thoracolumbar revealed flexion to 75 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no pain or additional loss of motion shown on repetitive use.  X-ray examination of the lumbosacral spine revealed  early degenerative changes with narrowing at L5/S1, bones with normal anatomic alignment, and spina bifida occulta at L5,  and bilateral sacralization at L5.  The report concluded with a diagnosis of lumbar spine disc degenerative disease without significant spinal canal or neural foramina stenosis, and no radiculopathy.  The VA examiner noted that the Veteran was employed fulltime as a lab technician, and that he had missed two weeks of work in the past year.  The examiner indicated that this condition has a significant effect on his occupation, and that he has to be assigned different duties.  The report also noted that this condition has a mild effect on his ability to do shores, shopping, recreation, bathing, toileting, and dressing; a moderate impact on his ability to exercise; and prevents him from participating in sports.  

A September 2009 VA treatment report noted that the Veteran was seeking employment with the Austin Police Department.

In April 2011, a VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted his complaints of decreased motion, stiffness, spasm, and pain in the lumbar spine.  The Veteran indicated that he could walk more than 1/4 but less than 1 mile.  The report noted that he had a normal gait and posture.  Physical examination of the cervical sacrospinalis and thoracic sacrospinalis revealed no guarding, spasm, atrophy, pain with motion, tenderness or weakness.  Range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees, extension to 25 degrees, bilateral lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  The report noted that there was objective evidence of pain on active range of motion and no additional limitation of motion on repetitive motion testing.  The report noted the vibration, position sense, pinprick, and light touch testing were all normal in both lower extremities.  There was no finding of dysesthesias.  Motor strength testing results were listed as 5/5 throughout the lower extremities, and the report noted normal muscle tone, without muscle atrophy.  The report concluded with a diagnosis of degenerative joint disease of the lumbar spine.  The report noted that he was employed full time as a police officer, and that his condition has an effect on his occupational activities including decreased mobility and manual dexterity, and problems lifting and carrying.  The report also noted he has difficult sitting or standing for extended period of time and difficulty bending without pain.  

During the course of this appeal, the applicable criteria used in rating the Veteran's spine disorders were amended under changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for evidence of record period prior to the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO has addressed the Veteran's claims for increase under the old and new criteria effective since the grant of service connection.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory provisions effective January 1, 2003 and on September 26, 2003 in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

i.  Criteria in Effect Prior to September 26, 2003

Diagnostic Code 5292, in effect before September 26, 2003, was used to evaluate limitation of lumbar spine motion.  A 10 percent evaluation was assigned for slight limitation of motion, a 20 percent evaluation was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 5293.  Under the criteria effective prior to September 23, 2002, intervertebral disc syndrome which was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, was rated 60 percent.  With severe symptoms, with recurrent attacks and intermittent relief, it was rated 40 percent.  With moderate symptoms and recurring attacks, it was rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).  

Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, was used to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Pursuant to Diagnostic Code 5293, a 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, and a 20 percent evaluation was for assignment for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months.  A 40 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For purposes of evaluation, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, orthopedic disabilities were evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

ii.  Criteria in Effect since September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised with reclassification of the diagnostic codes.  

Effective September 26, 2003, the diagnostic code for intervertebral disc syndrome was reclassified as Diagnostic Code 5243.  A 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, and a 20 percent was for assignment for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment and the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitation episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (3).

The September 2003 regulation amendments also provide a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).

Since the initial grant of service connection, the Veteran's degenerative joint disease, lumbar spine, with herniated nucleus has been manifested by no more than a moderate limitation of motion, even with full consideration of the effects of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, and incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

The range of motion exhibited by the lumbosacral spine consisted of forward flexion ranging from 70 to 80 degrees, extension ranging from 20 to 30 degrees, bilateral lateral flexion ranging of 30 degrees, left lateral rotation from 20 to 30 degrees, and right lateral rotation ranging from 25 to 30 degrees.  The Veteran's strength has consistently been reported as 5/5, with normal muscle tone and bulk.  The April 2011 VA examination noted that there was evidence of pain on active range of motion, but that there was no additional limitation of motion with repetitive testing.  The December 2007 VA examination of the spine noted that there was no pain or additional loss of motion shown on repetitive range of motion testing.  The September 2006 VA examination of the spine revealed no indication of pain, weakness or fatigue on repeated testing of flexion and extension.  The February 2004 VA neurological examination report noted the Veteran's complaints of pain in all lumbar motion.
  
Accordingly, there is no distinct period of time since February 2002 in which Veteran's lumbosacral spine exhibited more than a moderate limitation of motion, or a combined range of motion less than 120 degrees.  Accordingly, a higher rating would not be warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) or 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).  The criteria for Diagnostic Code 5242 specifically indicate that they are for application with or without symptoms of pain, stiffness, or aching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the criteria effective prior to September 23, 2002, intervertebral disc syndrome which was with severe symptoms and recurring attacks was rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).  Aligning these criteria with the Veteran's case, it is clear that his disability would warrant no more than a 20 percent rating under Diagnostic Code 5293.  There is no evidence of an incapacitating episodes during this time frame.

Looking to the current criteria for evaluating intervertebral disc syndrome, the Veteran fares no better.  Intervertebral disc syndrome (preoperatively or postoperatively), found at Diagnostic Code 5243, may be rated either based on limitation or absence of motion under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (the combined ratings table).  As noted above, rating the Veteran's disability under the General Rating Formula based on limitation of motion would not increase the rating here because, again, his combined thoracolumbar range of motion has consistently been at least 200 degrees or higher.  Nor would applying the Formula for Rating Intervertebral Disc Syndrome assist him.  This is because according to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  Higher ratings require more incapacitating episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, including Note 1 (effective September 26, 2003, and without relevant change from the provisions in effect from September 23, 2002, except that the Diagnostic Code for intervertebral disc disease was changed from 5293 to 5243).  At no time is the Veteran shown to have been on prescribed bed rest due to his service-connected disability.  As such, his disability would be noncompensable if rated under Diagnostic Code 5243, Intervertebral Disc Syndrome.  

The Board has also considered whether the Veteran warrants a separate disability rating for neurological components of his lumbar spine disability. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

When considering the lumbar spine disability's neurological manifestations, sciatic nerve paralysis, neuritis, and neuralgia, are assigned 10, 20, 40, 60, and 80 percent evaluations for mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, and complete paralysis with foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost, respectively.  38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

However, a separate rating is not warranted for any associated objective neurological abnormalities.

Although the Veteran is competent to report his symptomatology, he is not competent to determine that his occasional pain radiating in the lower extremities is a neurological abnormality related to his lumbar spine disability.  On this point, his opinion is not supported and is, in fact, contradicted by the medical evidence of record.  The February 2004 VA neurological examination noted normal findings on sensory examination, strength and reflex testing.  The VA examiner concluded that the Veteran's low back disability was mechanical in character with no evidence of associated radiculopathy or myelopathy.  The September 2006 VA examination of the spine noted that the Veteran denied having any bowel, bladder or sexual dysfunction.  Although the Veteran reported intermittent numbness in the lateral aspect of his right thigh, objective examination revealed no indication of radiculopathy or sensory deprivation on the left or the right lower extremity.  The December 2007 VA examination of the spine noted testing of the lower extremities revealed normal findings on vibration, pinprick and light touch testing, as well as no abnormal sensations.  The examination report concluded with a diagnosis of lumbar spine disc degenerative disease without significant spinal canal or neural foramina stenosis, and no radiculopathy.  The April 2011 VA examination of the spine noted that vibration, position sense, pinprick, and light touch testing were all normal in both lower extremities.  The report also included a finding of no dysesthesias.  

Because there is no evidence of more than a moderate limitation of motion, and no related neurologic abnormalities, or incapacitating episodes of intervertebral disc syndrome, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted at any time since the grant of service connection. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

With respect to the Veteran's service-connected spine disorder, the Board finds that the Veteran's disability picture is not as unusual or exceptional in nature as to render the assigned evaluation inadequate.  Specifically, the criteria used to evaluate the Veteran's spine disability, both before and after September 23, 2003, include consideration of the range of motion exhibited, the strength and functioning of the spine, as well as orthopedic and neurological manifestations of these conditions.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5290, 5292, 5293 (2003), Diagnostic Code 5242 (2011).  Higher evaluations are available for this condition and would be assigned if the required manifestations shown met the criteria listed.  Moreover, the evaluation which has been assigned was based upon the manifestations of the condition reasonably described under the pertinent diagnostic codes.  Accordingly, the Board finds the schedule evaluation assigned to the Veteran's spine disability to be adequate and no referral is required.  

The preponderance of the evidence is against a finding of entitlement to a higher rating, and a rating higher than the 20 percent currently assigned is not warranted.


ORDER

An evaluation in excess of 10 percent for degenerative joint disease, left knee, with diminished range of motion, is denied.

An evaluation in excess of 20 percent for anterior cruciate ligament and medial collateral ligament instability, left knee, status post reconstructive surgery, is denied.

An initial evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, with herniated nucleus, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


